United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                   February 10, 2005
                                 FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                         Clerk


                                         No. 03-11117



       UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                             versus

       ALICIA LOUISE SILLER,

                                                           Defendant-Appellant.


                   Appeal from the United States District Court for
                            the Northern District of Texas
                             (USDC No. 6:03-CR-009-C)
           _______________________________________________________


Before REAVLEY, HIGGINBOTHAM and DeMOSS, Circuit Judges.

PER CURIAM:*

       Due to the jury’s conflicting findings, there was no clear factual determination

regarding the amount of methamphetamine involved in the conspiracy. The verdict will

not support the sentence in excess of the statutory maximum of 20 years under 21 U.S.C.

§ 841(b)(1)(c). Sentence Vacated. Remanded.


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.